DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that (1) the examiner did not demonstrate that the product can be made by another method and (2) that there would be no serious search burden.  This is not found persuasive because (1) the restriction requirement previously suggested that the same electrode can be made by lamination instead of depositing a slurry and (2) methods are classified separately from products which therefore requires focused searching in different classes.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TERANISHI et al. (US 2021/0057732).
Regarding claims 1-4 and 6,
	TERANISHI teaches an electrode that is incorporated into a battery where the interface between the electrode layer and insulating (separator) has a roughness of less than 2 µm abstract. The electrode incorporates an active material and a binder such as caboxymethylcellulose or a sodium salt thereof [0009] and [0047]-[0049]. The roughness is further taught to be 1.0µm or lower [0022]. The electrode 11 is positioned next to current collector 13 in Fig. 1, see [0055]. The example further shows the formation of a cell includes both positive electrodes and negative electrodes that include active material and binder [0114]-[0115].
	TERANISHI does not expressly teach the standard deviation of the roughness. However, the scope of the reference can be interpreted to include any standard deviation as long as the average roughness is 1.0µm or lower. Accordingly, the reference teaches an average (Ra) of 1.0µm with any standard deviation can be used, including less than 0.03-0.05. 
Regarding claim 6,
	TERANISHI teaches the anode can be made with 1.5 parts by mass carboxymethyl cellulose (CMC) and 100 parts by mass graphite (active material) [0115]. The composition equates to about 1.5 wt% CMC. An additional binder of styrene butadiene rubber can also be incorporated at 1.5 parts by mass which would further push the content of CMC lower but does not change the weight percentage when rounded to significant figures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TERANISHI et al. (US 2021/0057732) in view of KO et al. (US 2018/0069229).
Regarding claims 5, 7, and 8,
	TERANISHI teaches using CMC in the anode of a battery but does not teach the molecular weight or substitution degree of the CMC. However, KO teaches that when incorporating CMC (thickener) into an anode with carbon-based material, the polymerization degree and substitution degree are result effective variables for adhesion, see [0091] / table 1 and [0115] / Table 2. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to manipulate the polymerization degree (molecular weight) and substitution degree of the CMC to achieve desirable adhesion.
	KO further teaches that the substitution degree incorporates a sodium (metal) ion [0035].
Regarding claim 9,
	The binder used with the cathode in TERANISHI is polyvinylidene fluoride [0114].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712